Citation Nr: 0501350	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the 
Commonwealth Army of the Philippines (USAFFE).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 administrative decision 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to VA benefits.

In November 2003, the Board remanded the claim for further 
development.  
The case has now been returned to the Board for further 
appellate review.


FINDING OF FACT

The appellant did not have qualifying active military service 
for purposes of VA benefits.

CONCLUSION OF LAW

Basic eligibility for VA benefits is not established.  38 
U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2004 VCAA letter, under a heading entitled "What Must 
the Evidence Show to Support Your Claim," the RO stated that 
entitlement to VA benefits was dependent upon a finding by 
the United States Department of the Army that an individual 
had valid military service in the Armed Forces of the United 
States.  The RO stated that basic eligibility for VA benefits 
could be established only upon verification of valid military 
service by the National Personnel Records Center (NPRC).  The 
RO stated that decisions concerning verification of military 
service are the responsibility of NPRC and under the 
provisions of law are binding on VA which has no authority to 
change or amend the findings.  

Under a heading entitled "What Have We Done," the RO stated 
that it had requested verification of the veteran's service 
from the NPRC, and that if the veteran had other evidence, 
such as proof of military service that indicated a variation 
on how his name was spelled, usage of an alias, or another 
name, or one that showed a different service number, that the 
veteran should submit it to VA.  The RO stressed that 
documents or certifications provided by the Philippine 
government would not serve to establish military service in 
the Armed Forces of the United States. 

Second, VA has a duty to inform the appellant of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2004 VCAA letter, the RO stated that VA 
was responsible for obtaining relevant records from any 
Federal agency, including medical records from the military, 
from VA hospitals, or from the Social Security 
Administration.  The RO stated that VA would make reasonable 
efforts to obtain relevant records not held by a federal 
agency, including records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  The RO stated that the appellant must give enough 
information so that the RO could request them from the 
appropriate person or agency, and stressed that it was the 
appellant's responsibility to make sure it received all 
requested records that were not in the possession of a 
Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has requested verification of the appellant's 
service from the NPRC three times.  A negative reply was 
received each time.  The appellant has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the May 2004 VCAA letter, the RO stated that if 
there was any other evidence or information that the 
appellant had that would support his claim, that he should 
notify the RO.  The RO stated that if he had any evidence in 
his possession that pertained to his claim, that he should 
send it to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that this 
was not prejudicial to the appellant, however.  Although the 
VCAA notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notices were provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40 (2004).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2004).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In February 2002 and June 2002, the NPRC certified that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The search 
was based on a birth date for the appellant of January 7, 
1920, and on the rank of PFC.  Per the Board's November 2003 
Remand, another request was sent to the NPRC to verify the 
appellant's service based on a birth date for the appellant 
of January 4, 1922, and the rank of Sergeant.  A reply was 
received in August 2004, stating that the subject had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  VA is prohibited from finding, 
on any basis other than a service department document or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  

Although the claimant has asserted that his Affidavit for 
Philippine Army Personnel and the discharge certificate for 
the Philippine Army are sufficient evidence of his military 
activities, the Board notes that the law, and not the facts, 
is dispositive in this case.  The Affidavit for Philippine 
Army Personnel and the discharge certificate for the 
Philippine Army are not service department documents and 
therefore are insufficient to establish qualifying service 
for purposes of VA benefits.  38 C.F.R. § 3.203 (2003).  As 
the law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


